 

Exhibit 10.02

 

FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

(Western Rim Portfolio in San Antonio and Tyler, Texas)

 

This FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of March 20, 2017, by and between BRE MF Crown Ridge
LLC, BRE MF Canyon Springs LLC, BRE MF Cascades I LLC, BRE MF Cascades II LLC
and BRE MF TPC LLC, each a Delaware limited liability company (collectively,
“Seller”), and CWS Apartment Homes LLC, a Delaware limited liability company
(“Buyer”).

 

RECITALS:

 

A.           Seller and Buyer are parties to that certain Agreement of Purchase
and Sale, dated as of March 15, 2017 (the “Agreement”). All
initially-capitalized terms not otherwise defined in this Amendment shall have
the meanings set forth in the Agreement unless the context clearly indicates
otherwise.

 

B.           Seller and Buyer mutually desire to amend the Agreement as provided
in this Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:

 

1.          Due Diligence Period. Notwithstanding the provisions of Section 1.1
of the Agreement to the contrary, the “Due Diligence Period” shall mean the
period of time from the Effective Date to 6:00

p.m. (Pacific Time) on March 22, 2017.

 

2.          Section 2.3(d)(i). Clause (e) of Section 2.3(d)(i) of the Agreement
is hereby deleted in its entirety and replaced with the following: “(e) Buyer
shall not itself require any material modifications to the Existing Loan
Documents, except for such modifications as are usually and customarily obtained
by Buyer or Bluerock, or Affiliates of Buyer or Bluerock, from Existing Lender
in connection with similarly structured transactions; provided that attached
hereto as Schedule 2.3(d)(i) and incorporated herein by reference, for purposes
of confirming Bluerock's modifications which are usually and customarily
obtained as contemplated above, are copies of those modifications usually and
customarily obtained by Bluerock (collectively, the “Buyer Modifications”)”.

 

3.          Schedule 2.3(d)(i). Schedule 2.3(d)(i) attached to this Amendment is
hereby incorporated into the Agreement.

 

4.          Section 2.3(d)(ii). The following language is hereby added as the
new second sentence of Section 2.3(d)(ii) of the Agreement: “For the avoidance
of doubt, (i) Lender Consent shall not be deemed received or to have occurred if
Existing Lender fails to approve the Buyer Modifications and/or conditionally
approves the Buyer Modifications (unless such conditions are usually and
customarily required by the Existing Lender in connection with such Buyer
Modifications), and (ii) any Loan Assumption term which, in the aggregate,
imposes obligations or liabilities on Buyer in excess of $1,000,000.00 beyond
those under the Existing Loan Documents, shall be deemed material for purposes
of the foregoing clauses (i) and (ii) of the immediately preceding sentence.”

 

 

 

 

5.          Lexington National Land Services. Buyer acknowledges and agrees that
Sellers may engage Lexington National Land Services in connection with the
issuance of co-insurance with respect to the Title Policy, provided that
issuance of such co-insurance shall be at no additional cost or expense to
Buyer.

 

6.          Miscellaneous.

 

(a)          No Other Amendments; This Amendment Governs and Controls. Except as
expressly modified by this Amendment, the Agreement shall remain unmodified and
in full force and effect and is hereby ratified and affirmed. To the extent any
of the provisions of this Amendment are inconsistent with any of the provisions
set forth in the Agreement, the provisions of this Amendment shall govern and
control.

 

(b)          Authority. Each party represents to the other party or parties that
the individual or individuals executing this Amendment on behalf of such party
has the capacity and authority to execute and deliver this Amendment on behalf
of such party, and that this Amendment, once executed and delivered, is the
legal, valid and binding obligation of such party.

 

(c)          Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. The delivery of an executed counterpart of
this Amendment by facsimile or as a PDF or similar attachment to an e-mail shall
constitute effective delivery of such counterpart for all purposes with the same
force and effect as the delivery of an original, executed counterpart.

 

(d)          Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the successors and assigns of the parties to this
Amendment.

 

(e)          Governing Law. This Amendment shall be governed by, interpreted
under, and construed and enforced in accordance with, the laws of the State of
Texas.

 

(SIGNATURES ON NEXT PAGE)

 

 

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the day
and year first above written.

 

  CROWN RIDGE SELLER:       BRE MF Crown Ridge LLC,   a Delaware limited
liability company         By: BRE MF Investment L.P.,     a Delaware limited
partnership, Its Sole Member

 

    By: BRE MF Investment GP LLC, a Delaware limited liability company      
General Partner

 

  By: /s/ Melissa Pianko   Name: Melissa Pianko   Title: Managing Director and
Vice President

 

(Signatures continue on following page)

 

 

 

 

  CANYON SPRINGS SELLER:       BRE MF Canyon Springs LLC,   a Delaware limited
liability company       By: BRE MF Investment L.P.,     a Delaware limited
partnership, Its Sole Member

 

  By: BRE MF Investment GP LLC, a Delaware limited liability company     General
Partner

 

  By: /s/ Melissa Pianko   Name: Melissa Pianko   Title: Managing Director and
Vice President

 

(Signatures continue on following page)

 

 

 

 

  CASCADES I SELLER:       BRE MF Cascades I LLC,   a Delaware limited liability
company         By: BRE MF Investment L.P.,     a Delaware limited partnership,
Its Sole Member

 

  By: BRE MF Investment GP LLC, a Delaware limited liability company     General
Partner

 

  By: /s/ Melissa Pianko   Name: Melissa Pianko   Title: Managing Director and
Vice President

 

(Signatures continue on following page)

 

 

 

 

  CASCADES II SELLER:       BRE MF Cascades II LLC,   a Delaware limited
liability company         By: BRE MF Investment L.P.,     a Delaware limited
partnership, Its Sole Member

 

  By: BRE MF Investment GP LLC, a Delaware limited liability company     General
Partner

 

  By: /s/ Melissa Pianko   Name: Melissa Pianko   Title: Managing Director and
Vice President

 

(Signatures continue on following page)

 

 

 

 

  CIBOLO CANYON SELLER:       BRE MF TPC LLC,   a Delaware limited liability
company

 

  By: BRE MF Investment L.P.,     a Delaware limited partnership, Its Sole
Member

 

  By: BRE MF Investment GP LLC, a Delaware limited liability company     General
Partner

 

  By: /s/ Melissa Pianko   Name: Melissa Pianka   Title: Managing Director and
Vice President

 

(Signatures continue on following page)

 

 

 

 

  BUYER:       CWS Apartment Homes, LLC   A Delaware limited liability company  
      By: /s/ Gary Carmell   Name: Gary Carmell   Title: President

 

 

 

 

Schedule 2.3(d)(i)

Buyer Modifications

 

(See attached)

 

 

 

 

 

(2)         No part of the Land is included or assessed under or as part of
another tax 1qt or parcel, and no part of any other property is included or
assessed under or as part of the tax lot or parcels for the Land.

 

(c)          Property Ownership.

 

Borrower is sole owner or ground lessee of the Mortgaged Property.

 

(d)          Condition of the Mortgaged Property,

 

(l)          Borrower has not made any claims, and to Borrower's knowledge, no
claims have been made, against any contractor, engineer, architect, or other
party with respect to the construction or condition of the Mortgaged Property or
the existence of any structural or other material defect therein; and

 

(2)         neither the Land nor the Improvements has sustained any damage other
than damage which has been fully repaired, or ls fully insured and is being
repaired in the ordinary course of business.

 

(e)          Personal Property.

 

Borrower owns (or, to the extent disclosed on the Exceptions to Representations
and Warranties Schedule, leases) all of the Personal Property that is material
to and is used in connection with the management, ownership, and operation of
the Mortgaged Property.

 

Section 6.02         Covenants

 

(a)          Use of Property,

 

From and after the Effective Date, Borrower shall not, unless required by
applicable law or Governmental Authority:

 

(I)         change the use of all or any part of the Mortgaged Property;

 

(2)         convert any individual dwelling units or common areas to commercial
use, or convert any common area or commercial use to individual dwelling units
without Lender’s prior written consent;

 

(3)         initiate or acquiesce in a change in the zoning classification of
the Land;

 

(4)         establish any condominium or cooperative regime with respect to the
Mortgaged Property;

 

(5)         subdivide the Land; or

 

Multifamily Loan and Security

Agreement (Non-Retourse)

Article 6

Form 600J.NR

01-16

Page 27

© 2016 Fannie Mae

 

 

 

 

Section 7.02         Covenants.

 

(a)          Leases.

 

Borrower shall:

 

(1)         comply with and observe Borrower's obligations under all Leases,
including Borrower's obligations pertaining to the maintenance and disposition
of tenant security deposits;

 

(2)         surrender possession of the Mortgaged Property, including all Leases
and all security deposits and prepaid Rents, immediately upon appointment of a
receiver or Lender's entry upon and taking of possession and control of the
Mortgaged Property, as applicable;

 

(3)         require that all Residential Leases have initial lease terms of not
less than six (6) months and not more than twenty-four (24) months
(notwithstanding the foregoing, Residential Leases with initial terms of less
than six (6) months, but not less than one (1) month, shall be permitted for up
to ten percent (10%) of the units at the Mortgaged Property; however, if
customary in the applicable market for properties comparable to the Mortgaged
Property, more than ten percent (10%) of the Residential Leases with terms of
less than six (6) months (but in no case less than one (1) month) may be
permitted with Lender's prior written consent); and

 

(4)         promptly provide Lender a copy of any non-Residential Lease at the
time such Lease is executed (subject to Lender's consent rights for Material
Commercial Leases in Section 7.02(6)) arid, upon Lender's written request,
promptly provide Lender a copy of any Residential Lease then in effect.

 

(b)          Commercial Leases.

 

(I)           With respect to Material Commercial Leases, Borrower shall not:

 

(A)         enter into any Material Commercial Lease except with the prior
written consent of Lender; or ·

 

(B)         modify the terms of, extend, or terminate any Material Commercial
Lease (including any Material Commercial Lease in existence on the Effective
Date) without the prior written consent of Lender.

 

(2)           With respect to any non-Material Commercial Lease, Borrower shall
not:

 

(A)         enter into any non-Material Commercial Lease that materially alters
the use and type of operation of the premises subject to the Lease in effect

 

Multifamily Loan and Security

Agreement (Non-Recourse)

Article 7

Form 6001.NR

01-16

Page 33

© 2016 Fannie Mae

 

 

 

 

(D)         a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents);

 

(E)         the grant of an easement, servitude, or restrictive covenant to
which Lender has consented, and Borrower has paid to Lender, upon demand, all
costs and expenses incurred by Lender in connection with reviewing Borrower's
request, Notwithstanding the foregoing, Borrower shall be permitted to grant an
easement of the Mortgaged Property to a publicly operated or private franchise
utility where (a) such easement is between Borrower and the utility, (b) the
granting of such easement does not affect Borrower's access to the Mortgaged
Property or the use of any easements or amenities which benefit the Mortgaged
Property, (c) the granting of such easement does not result in the loss of the
use of any units, (d) the granting of such easement does not result in an effect
on the Mortgaged Property's value or marketability, or on the health or safety
of the tenants under any Residential Leases, that is adverse in any meaningful
way, and (e) the consideration paid to Borrower (which consideration may be
retained by Borrower as provided in the following sentence). after deducting
Borrower’s costs and expenses incurred in connection with the granting of such
easement. is less than $250 per individual dwelling unit, Prior to the granting
of an easement described in the in the immediately preceding sentence, Borrower
shall (x) provide Lender with copies of the utility easement, for Lender's
review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed. and, (y) deliver evidence reasonably satisfactory to
Lender that conditions in subsections (a) through (e) have been met So long as
no Event of Default exists, any compensation received from the easement holder
shall be paid; first. to cover the expenses of recording the easement; second,
to reimburse or pay Lender's out of pocket expenses incurred by Lender in
connection with its review of the easement in accordance with this Section
11.02(b)(1)(E); third. if applicable, to pay the cost to repair or restore any
portion of the Mortgaged Property damaged as a result of the exercise of the
rights granted by easement holder, to the extent not paid directly by such
easement holder, and fourth, to Borrower for its own account; provided, that in
the event any compensation to he retained by the Borrower in accordance with
this provision exceeds $25Q per dwelling unit (after deducting Borrower's costs
and expenses incurred in connection with the granting of such easement). such
amounts shall he deposited in the Replacement Reserve Account;

 

(F)         a lien permitted pursuant to Section 1 l .02(a) Qf this Loan
Agreement; or

 

Multifamily Loan and Security

Agreement (Non-Retourse)

Article 11

Form 6001.NR

01-16

Page 50

© 2016 Fannie Mae

 

 

 

 

(e)          Indemnification.

 

If Lender elects to exercise its rights under Section 14.03 due to Borrower's
failure to timely commence or complete any Replacements or Repairs, Borrower
shall Indemnify and hold Lender harmless for, from and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations, and
costs or expenses, including litigation costs and reasonable attorneys' fees,
arising from or in any way connected with the performance by Lender of the
Replacements or Repairs or investment of the Reserve/Escrow Account Funds;
provided that Borrower shall have no indemnity obligation for the actual cost of
completing such Replacements or Repairs, or if such actions, suits, claims,
demands, liabilities, losses, damages, obligations, and costs or expenses,
including litigation costs and reasonable attorneys, fees, arise as a result of
the willful misconduct or gross negligence of Lender, Lender's agents,
employees, or representatives as determined by a court of competent jurisdiction
pursuant to a final non-appealable court order.

 

(f)          Amendments to' Loan Documents,

 

Subject to Section 5.02, Borrower shall execute and deliver to Lender, upon
written request, an amendment to this Loan Agreement, the Security Instrument,
and any other Loan Document deemed necessary or desirable to perfect Lender's
lien upon any portion of the Mortgaged Property for which Reserve/Escrow Account
Funds were expended.

 

(g)          Administrative Fees and Expenses.

 

Borrower shall pay to Lender:

 

(1)         by the date specified in the applicable invoice, the Repairs Escrow
Account Administrative Fee and the Replacement Reserve Account Administration
Fee for Lender;s services in administering the Repairs Escrow Account and
Replacement Reserve Account and investing the funds on deposit in the Repairs
Escrow Account and the Replacement Reserve Account, respectively;

 

(2)         upon demand, a reasonable inspection fee, not exceeding the Maximum
Inspection Fee; for each inspection of the Mortgaged Property by Lender in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections; and

 

(3)         upon demand, all reasonable fees charged by any engine e11·
architect, inspector or other person inspecting the Mortgaged Property on behalf
of Lender for each inspection of the Mortgaged Property in connection with a
Repair or Replacement, plus all other reasonable costs and out-of pocket
expenses relating to such inspections.

 

Multifamily Loan and Security

Agreement (Non-Retourse)

Article 13

Form 6001.NR

01-16

Page 66

© 2016 Fannie Mae

 

 

 

 

Whetstone Loan Agreement-draft new Sec 11.03(h)

 

(h)          Additional Conditionally Permitted Transfers.

 

Notwithstanding anything in Section 11.02(b) hereof to the contrary, and in
addition to, and without limiting, any Transfer that would otherwise be
permitted under Section 11.02(b) hereof, the occurrence of the following shall
not constitute an Event of Default under this Loan Agreement and shall be
permitted without payment of the Transfer Fee:

 

(1)         a Transfer (a “BR to TBR Transfer”) of the membership interests in
BR- TBR _________ Venture, LLC, a Delaware limited liability company
(“Venture”), the sole member of Borrower, by BR_________Member, LLC (“BR
Member”) to __________, LLC, a Georgia limited liability company (“TBR Member”),
The following provisions shall apply in connection with any BR to TBR Transfer:

 

(A)         following the BR to TBR Transfer, Control of Borrower continues to
be held, directly or indirectly, by TriBridge Residential, LLC, a Georgia
limited liability company (the “TBR Guarantor”), and Borrower shall provide
Lender with written certification of the same within fifteen (15) days prior to
such Transfer; provided, however, if the BR to TBR Transfer would cure the Event
of Default, the Transfer must occur within sixty (60) days after all conditions
in this Section have been met to Lender's satisfaction;

 

(B)         no Event of Default has occurred, and no event which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default has occurred and is continuing, and Borrower shall provide Lender with
written certification of the same within fifteen (15) days prior to such
Transfer; provided, however, if the BR to TBR Transfer would cure the Event of
Default, the Transfer must occur within sixty (60) days after all conditions in
this Section have been met to Lender's satisfaction;

 

(C)         Lender bas received and approved the Transfer documents and received
organizational charts reflecting the structure of Borrower prior to and after
the Transfer, and copies of the then-current organizational documents of
Borrower, including any amendments;

 

(D)         Borrower provides Lender with ay least fifteen (15) days' prior
written notice of the proposed Transfer and pays the Review Fee in conjunction
with the delivery of such prior written notice;

 

(E)         Borrower pays or reimburses Lender, upon demand, for all of .
Lender's out-of-pocket costs (including reasonable attorneys' fees) incurred in
reviewing the Transfer request, to the extent such costs exceed the Review Fee;

 



(f)          Guarantor shall reaffirm its status as a Guarantor, and Lender will
release /(“BR Guarantor”) from all of its obligations under the Guaranty;
provided, however, that:

 

 

 

 

Whetstone Loan Agreement-draft new Sec 11.03(h)

 

(i)          BR Guarantor is not released from any liability pursuant to the
Guaranty relating to the Environmental Indemnity Agreement for any liability
that relates to the period prior to the date of the Transfer, regardless of when
such environmental hazard is discovered; and

 

(ii)         Lender determines that the TBR Guarantor satisfies all of Lender's
then-applicable guarantor applicability, credit management and other loan
underwriting standards.

 

(2)         a Transfer (a “TBR to BR Transfer”) of the membership interests in
Venture by the TBR Member to the BR Member. The following provisions shall apply
in connection with any TBR to BR Transfer:

 

(A)         following the TBR to BR Transfer, Control of Borrower continues to
be held, directly or indirectly, by BR Guarantor, and Borrower shall provide
Lender with written certification of the same within fifteen (15) days prior to
such Transfer; provided, however, if the TBR to BR Transfer would cure the Event
of Default, the Transfer must occur within sixty (60) days after all conditions
in this Section have been met to Lender's satisfaction;

 

(B)         no Event of Default has occurred, and no event which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default has occurred and is continuing, and Borrower shall provide Lender with
written certification of the same within fifteen (15) days prior to such
Transfer; provided, however, if the BR to TBR Transfer would cure the Event of
Default, the Transfer must occur within sixty (60) days after all conditions in
this Section have been met to Lender's satisfaction;

 

(C)         Lender has received and approved the Transfer documents and received
organizational charts reflecting the structure of Borrower prior to and after
the Transfer, and copies of the. then-current organizational documents of
Borrower, including any amendments;

 

(D)         Borrower provides Lender with ay least fifteen (15) days' prior
written notice of the proposed Transfer and pays the Review Fee in conjunction
with the delivery of such prior written notice;

 

(E)          Borrower pays or reimburses Lender, upon demand, for all of
Lender's out-of-pocket costs (including reasonable attorneys' fees) incurred in
reviewing the Transfer request, to the extent such costs exceed the Review Fee;

 

(F)         the BR Guarantor shall reaffirm its status as a Guarantor, and
Lender will release TBR Guarantor from o its obligations under the Guaranty;
provided, however, that:

 

 

 

 

Whetstone Loan Agreement-draft new Sec 11.03(h)

 

(i)          TBR Guarantor is not released from any liability pursuant to the
Guaranty relating to the Environmental Indemnity Agreement for any liability
that relates to the period prior to the date of the Transfer, regardless of when
such environmental hazard is discovered; and

 

(ii)         Lender determines that the BR Guarantor satisfies all of Lender's
then-applicable guarantor applicability, credit management and other loan
underwriting standards.

 

For the avoidance of doubt, if any Transfers prohibited under this Section
l1.03(h) conflict with any provisions of Section 11.02 of this Loan Agreement,
the provisions of this Section 1 l .03(h) shall be deemed to control.

 

 

 

 

SCHEDULE 1

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Definitions Schedule

(Interest Rate Type -Fixed Rate)

 

Capitalized terms used in the Loan Agreement have the meanings given to such
te1·ms in this Definitions Schedule.

 

“Accrued Interest” means unpaid interest, if any, on the Mortgage Loan that has
not been added to the unpaid principal balance of the Mortgage Loan pursuant to
Section 2.02(6) (Capitalization of Accrued But Unpaid Interest) of the Loan
Agreement.

 

“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair
(ordinary wear and tear excepted) and in good marketable condition or to prevent
deterioration of the Mortgaged Property.

 

“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair (ordinary wear and tear excepted) and in good marketable condition or to
prevent deterioration of the Mortgaged Property.

 

“Affiliate” shall have the meaning set fourth in Section 11.03(h)(2) of the Loan
Agreement.

 

“Affiliate Transfer” shall have the meaning set forth in Section 11.03(h)(1) of
the Loan Agreement.

 

“Amortization Period” has the meaning set forth in the Summary of Loan Terms.

 

“Amortization Type” has the meaning set forth in the Summary of Loan Terms.

 

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g., 31
U.S.C. Sections 5311-5330).

 

“Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Borrower;

 

(b)          the acknowledgment in writing by Borrower (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Borrower;

 

Schedule 1 to Multifamily Loan and Fannie Mae Security Agreement - Definitions  
Schedule (Interest Rate Fixed Rate)  

 

 

 

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Borrower; or

 

(e)          the appointment of a receiver (other than a receiver appointed at
the direction or request of Lender under the terms of the Loan Documents),
liquidator, custodian, sequestrator, trustee or other similar officer who
exercises control over Borrower or any substantial part of the assets of
Borrower;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Bankruptcy Event until the ninetieth (90th) day after filing (if not
earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Guarantor, or
Key Principal, (2) any Person Controlling Borrower, Guarantor, or Key Principal,
or (3) any Person Controlled by or under common Control with Borrower,
Guarantor, or Key Principal (in which event such case or proceeding shall be a
Bankruptcy Event immediately).

 

“Bluerock Member” shall have the meaning set forth in Section 11.03(h)(2) of the
Loan Agreement.

 

“Borrower” means, individually (and jointly and severally (solidarily instead
for purposes of Louisiana law) if more than one), the entity (or entities)
identified as “Borrower'' in the first paragraph of the Loan Agreement. ·

 

“Borrower Affiliate” means, as to Borrower, Guarantor or Key Principal:

 

(a) (a) any Person that owns any direct ownership interest in Borrower,
Guarantor or Key Principal except that if Guarantor or Key Principal is a
Publicly-Held Corporation or a Public-Held Trust, then only the shareholders or
beneficial owners of such Publicly-Held Corporation or a Public-Held Trust with
the power to vote twenty percent (20%) or more of the ownership interests in
Guarantor or Key Principal;

 

(b)          any Person that indirectly owns, with the power to vote, twenty
percent (20%) or more of the ownership interests in Borrower, Guarantor or Key
Principal;

 

(c)          any Person Controlled by, under common Control with, or which
Controls, Borrower, Guarantor or Key Principal;

 

(d)          any entity in which Borrower, Guarantor or Key Principal directly
or indirectly owns, with the power to vote, twenty percent (20%) or more of the
ownership interests in such entity, or

 

(e)          any other individual that is related (to the third degree of
consanguinity) by blood or marriage to Borrower, Guarantor or Key Principal.

 

“Borrower Requested Repairs” means. repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account
and determined

 

Schedule 1 to Multifamily Loan and

Security Agreement - Definitions

Schedule (Interest Rate - Fixed Rate)

Fannie Mae

Form 6101.FR

01-16

Page 2

© 2016 Fannie Mae

 

 

 

 

 

advisable by Lender to keep the Mortgaged Property in good order and repair and
in a good marketable condition or to prevent deterioration of the Mortgaged
Property,

 

“Borrower Requested Replacements” means replacements not· listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account and determined advisable by Lender to keep the Mortgaged
Property in good order and repair and in a good marketable condition or to
prevent deterioration of the Mortgaged Property.

 

“Borrower's General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Borrower's Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“BR REIT” shall have the meaning set forth in Section 11.03(h)(2) of the Loan
Agreement.,

 

“Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a day
on which Lender is not open for business, or (d) a day on which the Federal
Reserve Bank of New York is not open for business.

 

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds.

 

“Collateral Accounts” means any account designated as such by Lender pursuant to
a Collateral Agreement or as established pursuant to this Loan Agreement,
including the Reserve/Escrow Account.

 

“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.

 

“Completion Period” has the meaning set forth in the Summary of Loan Terms.

 

“Condemnation Action” has the meaning set forth in the Security Instrument.

 

”Control” (including with correlative meanings, such as “Controlling,”
“Controlled by” and “under common Control with”) means, as applied to any
entity, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and operations of such entity (including, by way
of illustration and not limitation, the power to (1) elect the majority of the
directors of such entity; (2) make management decisions on behalf of or
independently select the manager of a limited liability company or the managing
partner of a partnership; (3) independently remove and then select a majority of
those individuals exercising managerial authority over any entity; or (4) limit
or otherwise modify the extent of control over the management and operations of
an entity by any Person exercising managerial authority over such entity),
whether through the ownership of voting securities or other ownership interests,
by contract or otherwise.

 

Schedule l to Multifamily Loan and

Security Agreement Definitions

Schedule (Interest Rate - Fixed Rate)

Fannie Mae

Form 6101.FR

01-16

Page 3

© 2016 Fannie Mae

 

 

 

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

This ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of the [DAY]
day of [MONTHL [YEAR], is executed by [BORROWER], [BORROWER ENTITY]
(“Borrower''), to and for the benefit of [LENDER], [LENDER ENTITY] (“Lender”).

 

RECITALS:

 

A.           Borrower is the owner of the real property more particularly
described on Exhibit A attached hereto and made a part hereof (the “Mortgaged
Property”).

 

B.           Pursuant to that certain Multifamily Loan and Security Agreement
dated as of the date hereof, by and between Borrower and Lender (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), Lender is making a loan to Borrower in the original principal
amount of [$_____](the “Mortgage Loan”), as evidenced by that certain
Multifamily Note dated as of the date hereof, executed by Borrower and made
payable to the order of Lender in the amount of the Mortgage Loan (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Note”).

 

C.           The Mortgage Loan is evidenced by the Note issued pursuant to the
Loan Agreement and is secured by, among other things, the Security Instrument
and the Loan Agreement.

 

D.           As a condition to the making of the Mortgage Loan to Borrower,
Lender requires Borrower to deliver this Agreement.

 

AGREEMENTS:

 

NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Borrower agrees as follows:

 

1.Recitals.

 

The recitals set fo1th above are true and correct and are hereby incorporated by
reference.

 

2.Defined Terms.

 

All capitalized terms used but not defined in this Agreement shall have the
meanings assigned to them in the Loan Agreement. As used in this Agreement, the
following terms shall have the following meanings:

 

“Environmental Inspections” means the Prior Environmental Reports and and all
other past. current or future environmental inspections, reports, tests,
investigations, studies, audits, reviews or other analyses (including those
related to Significant Mold) related to or concerning the Mortgaged Property.

 

Environmental Indemnity Agreement

Fannie Mae

Form 6085

01-16

Page 1

© 2016 Fannie Mae

 

 

 

 

 

“Environmental Laws” means all present and future federal, state,. and local
laws, ordinances, regulations, standards, rules, policies and other governmental
requirements, administrative rulings, court judgments., and decrees, and all
amendments thereto, relating to pollution or protection of human health,
wildlife, wetlands, natural resources or the environment (including ambient air,
surface water, ground water, land surface, or subsurface strata) including such
laws governing or regulating the use, generation, storage, removal, remediation,
recovery, treatment, handling, transport, disposal, control, release, discharge
of, or exposure to, Hazardous Materials. Environmental Laws include (a) the
Comprehensive Environmental Response, Compensation,. and Liability Act, 42
U.S.C. Section 9601, et seq., the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901, et seq., the Toxic Substances Control Act, 15 U.S.C.
Section 2601, et seq., the Federal Water Pollution Control Act, 33 U.S.C.
Section 1251, el seq., the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101, et seq., the Clean Air Act, 42 U.S.C. Section 7401, et seq., the
Safe Drinking Water Act, 42 U.S.C. Section 300f, et seq., the Occupational
Safety and Health Act, 29 U.S.C. Chapter 15, et seq,, the Oil Pollution Act of l
990, 33 U.S.C. Section 270I, et seq., the Federal Insecticide, Fungicide,. and
Rodenticide Act, 7 U.S.C. Section 136, et seq., and the River and Harbors
Appropriation Act, 33 U.S.C. Section 403, et seq., and their state and local
analogs, as any such statutes may be amended, restated, modified, or
supplemented from time to time, and (b) all voluntary cleanup programs and/or
brownfields programs under federal, state or local law, as may be amended,
restated, modified, or supplemented from time to time.

 

“Environmental Permit” means any permit, license, agreement (including any
agreement or undertaking pursuant to a voluntary cleanup program and/or a
brownfields program) or other authorization issued under any Environmental Law
with respect to any activities or businesses conducted on or in relation to the
Mortgaged Property.

 

“Existing Contamination” means any current, past or future contamination of,
pollution of or impact to the groundwater. surface water. soil or any other
media on. under or about. or the Indoor outdoor air of. the Mortgaged Property
arising from, caused by, in connection with or otherwise related to in any
manner to any REC or other condition described in any of the Prior Environmental
Reports. whether originating or from the Mortgagd Property or from a location
other than the Mortgaged Property.

 

“Hazardous Materials” means any substance, chemical, material 01· waste now or
in the future defined as a “hazardous substance,” “hazardous material,”
“hazardous waste,” “toxic substance,” “toxic pollutant,” “contaminant,” or
“pollutant” within the meaning of or regulated or addressed under any
Environmental Law. Without limiting the generality of the foregoing, Hazardous
Materials includes: Significant Mold; petroleum and petroleum products and
compounds containing them or derived from them, including natural gas, gasoline,
diesel fuel, oil and other fuels and petroleum products or fractions thereof;
radon; carcinogenic materials; explosives; flammable materials; infectious
materials; corrosive materials; mutagenic materials; radioactive materials;
polychlorinated biphenyls (PCBs) and compounds containing them; lead and
lead-based paint; asbestos or asbestos-containing materials in any form that is
or could become friable; underground or above-ground storage tanks, whether
empty or containing any substance; pipelines constructed for the purpose of
transporting Hazardous Materials, whether empty or containing any substance; any
substance the presence of which on, under or about the Mortgaged Property is
regulated or prohibited by any Governmental Authority; any substance that is
designated, classified or regulated pursuant to any Environmental Law; and any
medical products or devices, including those materials defined as “medical
waste” or “biological waste” under relevant statutes or regulations pertaining
to any Environmental Law.

 

Environmental Indemnity Agreement

Fannie Mae

Form 6085

01 16

Page 2

© 2016 Fannie Mae

 

 

 

 

“Indemnitees” means, collectively:

 

(a)          Lender;

 

(b)          any prior owner 01· holder of the Note;

 

(c)          the Loan Servicer;

 

(d)          any prior Loan Servicer;

 

(e)          the officers, directors, shareholders, partners, managers, members,
employees and trustees of any of the foregoing; and

 

(f)          the heirs, legal representatives, successors and assigns of each of
the foregoing.

 



“O & M Plan” means a written plan, document, or agreement containing ongoing
operating, mainten nee, or moni · ions for the Mortgaged Property or
Improvements thereon.

 

“Prior Environmental Reports” means, individually and collectively, the
following:.

 

Environmental Indemnity Agreement

Fannie Mae

Form 6085

01-16

Page 3

© 2016 Fannie Mae

 

 

 

 

“Pa:ohibited Activities or Conditions” means any of the following:

 

(a)          the presence (except as reported as Existing Contamination in the
Prior Environmental Reports), use, generation, release, treatment, processing,
storage, handling or disposal of any Hazardous Materials on, about or under the
Mortgaged Property or any other property owned, leased or otherwise controlled
by Borrower, Guarantor, Key Principal or any Borrower Affiliate that is adjacent
to the Mortgaged Property and which impacts the Mortgaged Property;

 

(b)          the transportation of any Hazardous Materials to, from or across
the Mortgaged Property;

 

(c)          any Remedial Work at, about or under the Mortgaged Property that
has not been fully conducted in accordance with an O&M Plan approved in writing
by Lender;

 

(d)          any activity on the Mortgaged Property that requires an
Environmental Permit or other written authorization under Environmental Laws
without Lender's prior written consent;

 

(e)          any occurrence or condition on the Mortgaged Prope11y, which
occurrence or condition is or is expected to be in violation of or noncompliance
with Environmental Laws, or in violation of or noncompliance with the terms of
any Environmental Permit;

 

(1)         any occurrence or condition on any other property owned, leased or
otherwise controlled by Borrower, Guarantor, Key Principal or any Borrower
Affiliate that is adjacent to the Mortgaged Property, which occurrence or
condition impacts the Mortgaged Property and is or is expected to be (1) in
violation of ot· noncompliance with Environmental Laws, or (2) in violation of
or noncompliance with the terms of any Environmental Permit; or

 

Environmental Indemnity Agreement

Fannie Mae

Form 6085

01-16

Page 4

© 2016 Fannie Mae

 

 

 

 

(g)          any activities on the Mortgaged Property that directly or
indirectly result in other property (whether adjacent to the Mortgaged Property
or otherwise) being contaminated with Hazardous Materials or which causes such
other property to be in violation of or noncompliance with Environmental Laws.

 

Provided, however, excluded from this definition shall be the safe and lawful
use and storage of:

 

(1)         pre-packaged supplies, cleaning materials and petroleum products in
such quantities and types as are customarily used for residential purposes or in
the operation ·and maintenance of comparable multifamily properties so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Environmental Laws;

 

(2)         cleaning materials, personal grooming items and other items sold in
pre-packaged containers for consumer use in such quantities and types as are
customarily found in comparable multifamily properties and which are used by
tenants and occupants of residential dwelling units in the Mortgaged Property;

 

(3)         petroleum products used in the operation and maintenance of motor
vehicles from time to time located on the Mortgaged Property's parking areas, in
such quantities and types as are customarily used in the operation and
maintenance of comparable multifamily properties and so long as all of the
foregoing are used, stored, handled, transported and disposed of in compliance
with Environmental Laws;

 

(4)         petroleum products stored in above-ground and underground storage
tanks, so long as the existence of such above-ground and underground storage
tanks has been previously disclosed by Borrower to Lender in writing and any
such tank complies with and at all times continues to comply with all
requirements of Environmental Laws; and

 

(5)         natural gas when transported and used for residential purposes in
combustion appliances.

 

“REC” means any Recognized Environmental Condition as that term is defined and
used in any of the Prior Environmental Reports, including without limitation all
Controlled Recognized Enjoinmental Conditions (and Controlled RECs) referenced
therein,

 

“Remedial Work” means any investigation, site monitoring, containment,
abatement, clean-up, removal, restoration or other remedial work in connection
with the Existing Contamination, any Significant Mold, any Environmental Laws,
or order of or agreement with any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property, or the use, operation or improvement
of the Mortgaged Property under any Environmental Law or as recommended in
writing by an environmental professional, certified industrial hygienist or
person with similar qualifications with respect to Significant Mold. required
for the operation of the Mortgaged Property in accordance with Environmental
Laws now in effect, Borrower has disclosed all such Environmental Permits to
Lender, and all such Environmental Permits are in full force and effect;

 

Environmental Indemnity Agreement

Fannie Mae

Form 6085

01-16

Page 5

© 2016 Fannie Mae

 

 

 

 

(g)          to Borrower's knowledge, no event has occurred with respect to the
Mortgaged Property that constitutes, or with the passing of time or the giving
of notice would constitute, noncompliance with the terms of any Environmental
Permit;

 

(h)          there are no actions, suits, claims, orders, proceedings pending
or, to Borrower's knowledge, threatened that involve the Mortgaged Property and
allege, arise out of or relate to any Prohibited Activity or Condition; a1Hl

 

(i)          Borrower has not received any written complaint, order, notice of
violation or other communication from any Governmental Authority with regard to
air emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Prope1ty
or any other property owned, leased or otherwise controlled by Borrower

 

(l) with respect to the Mortgaged Property, Borrower has conducted “all
appropriate inquiries” and has established that Borrower is a “bona fide
prospective purchaser.” As such terms are defined in the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Sections
9601(35)(B) and (40), respectively, as the foregoing may be amended, restated,
modified or supplemented from time to time.

 

Environmental Indemnity Agreement

Fannie Mae

Form 6085

01-16

Page 7

© 2016 Fannie Mae

 

 

 

 

4.          Environmental Covenants.

 

(a)          Borrower shall not engage in, cause or permit any Prohibited
Activities or Conditions other than Prohibited Activities or Conditions that are
the subject of an O&M Plan approved in writing by Lender so long as Borrower
remains in full compliance therewith,

 

(b)          Borrower shall take all commercially reasonable actions (including
the inclusion of appropriate provisions in any Leases executed after the date of
this Agreement) to prevent its employees, agents and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions.         Borrower shall not lease or allow the sublease or use of
all or any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.

 

(c)          Borrower shall not permit Guarantor to engage in, cause or permit
any Prohibited Activities or Conditions with respect to any property that is
adjacent to the Mortgaged Property that is owned, leased or otherwise controlled
by Borrower, Guarantor, Key Principal or any Borrower Affiliate;

 

(d)          Lender shall have the right to require the establishment of,
monitor and review an O&M Plan with respect to Hazardous Materials on the
Mortgaged Property or any other property owned, leased or otherwise controlled
by Borrower, Guarantor, Key Principal or any Borrower Affiliate that is adjacent
to the Mortgaged Property. If an O&M Plan has been established, Borrower and its
employees shall comply in a timely manner with, and shall use all commercially
reasonable efforts to cause all agents and contractors of Borrower and any other
persons present on the Mortgaged Property to comply with, the O&M Plan. All
costs of performance of Borrower's obligations under any O&M Plan shall be paid
by Borrower, and Lender's reasonable out-of-pocket costs incurred in connection
with the monitoring and review of the O&M Plan and Borrower's performance shall
be paid by Borrower within ten (IO) days of demand by Lender. Any such
out-of-pocket costs of Lender which Borrower fails to pay promptly shall become
an additional part of the Indebtedness as provided in the Security Instrument.

 

(e)          Borrower shall comply with all Environmental Laws applicable to the
Mortgaged Property, including (l) all requirements for notification regarding
the presence of or any releases of Hazardous Materials, and (2) all requirements
governing the presence or removal of any above-ground or underground storage
tank located on the Mortgaged Property. Without limiting the generality of the
previous sentence, Borrower shall obtain and maintain all Environmental Permits
required by Environmental Laws, shall comply with all conditions of such ·
Environmental Permits and all such Environmental Permits shall be kept in full
force and effect·.

 

Environmental Indemnity Agreement

Fannie Mne

Form 6085

01-16

Page 8

© 2016 Fannie Mae

 

 

 

 

EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Supplemental Lien -Senior Loan Terms)

 

The foregoing Loan Agreement is hereby modified as follows:

 

I.           Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Loan Agreement.

 

2.          The Definitions Schedule is hereby amended by adding the following
new definitions in the appropriate alphabetical order:

 

“Senior Loan Documents” has the meaning set forth in the Security Instrument.

 

3.          The definitions of “Collateral Account Funds” and “Collateral
Accounts” in the Definitions Schedule are hereby deleted and restated in their
entirety to read as follows:

 

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds and
the “Reserve/Escrow Account Funds,” the “Collateral Account Funds” and/or any
funds on deposit in the “Replacement Reserve,” as such terms may be defined in
the Senior Loan Documents, and any similar funds on deposit in a Collateral
Account.

 

“Collateral Accounts” means any account designated by Lender as such pursuant to
a Collateral Agreement, including the Reserve/Escrow Account and the
“Reserve/Escrow Account,” the “Collateral Account11 and/or the '1Replacement
Reserve,', as such terms may be defined in the Senior Loan Documents, and any
similar account as may be described in the Senior Loan Documents.

 

4.          Section 12.02 (Impositions - Covenants) of the Loan Agreement is
hereby amended by adding the following provision at the end thereof:

 

(b)          Notwithstanding the foregoing, Lender hereby waives collection of
funds for Imposition Deposits to be collected under this Loan Agreement so long
as such amounts are collected pursuant to (or collection thereof has been waived
under). the Senior Loan Documents. In the event that Imposition Deposits are no
longer collected from Borrower pursuant to the Senior Loan Documents.(or a
waiver of conectjon thereof under the Senior Loan Documents has been rescjnded).
Lender shall collect such amounts pursuant to Section 12.02(a) (Deposits, Taxes,
and Other Charges) of this Loan Agreement.

 

Modifications to Multifamily Loan and

Security Agreement (Supplemental Lien –

Senior Loan Terms)

Fannie Mae

Form 6211

04-12

Page A- 1

© 2012 Fannie Mae

 

 

 

 

5.          Section 13.0l(a) (Initial Deposits to Replacement Reserve Account
and Repairs Escrow Account) of the Loan Agreement is hereby amended by adding
the following provision to the end thereof:

 

Notwithstanding the foregoing, Lender hereby waives collection of funds for the
Initial Replacement Reserve Deposit so long as the Initial Replacement Reserve
Deposit is collected pursuant to £or collection thereof has been waived under)
the Senior Loan Documents.

 

6.          Section 13.0l (b) (Monthly Replacement Reserve Deposits) of the Loan
Agreement is hereby amended by adding the following provision to the end
thereof:

 

Notwithstanding the foregoing, Lender hereby waives collection of funds for the
Monthly Replacement Reserve Deposit so long as the Monthly Replacement Reserve
Deposit is collected pursuant to (or collectjon thereof has been wajyed under)
the Senior Loan Documents. In the event that Monthly Replacement Reserve
Deposits are no longer collected from Borrower pursuant to the Senior Loan
Documents (or a wajyer of collectjon thereof under the Senior Loan Documents has
been rescinded). Lender shall collect such amounts pursuant to Section 13.01
(Monthly Replacement Reserve Deposits) of this Loan Agreement.

 

(BORROWER INITIALS ON FOLLOWING PAGEJ

 

Modifications to Multifamily Loan and

Security Agreement (Supplemental Lien –

Senior Loan Terms)

Fannie Mae

Form 6211

04-12

PageA- 2

© 2012 Fannie Mae

 



 

 

